215 F.2d 32
Clifton T. NEAL, Appellantv.UNITED STATES of America, Appellee.
No. 11873.
United States Court of Appeals District of Columbia Circuit.
Argued March 9, 1954.
Decided April 22, 1954.

Appeal from the United States District Court for the District of Columbia.
Mr. T. Emmett McKenzie, Washington, D. C., for appellant.
Mr. Robert J. Asman, Jr., Asst. U. S. Atty., Washington, D. C., with whom Mr. Leo A. Rover, U. S. Atty., and Messrs. Lewis A. Carroll and Arthur J. McLaughlin, Asst. U. S. Attys., Washington, D. C., were on the brief, for appellee.
Before CLARK, WILBUR K. MILLER, and PRETTYMAN, Circuit Judges.
PER CURIAM.


1
Appellant was indicted, tried, convicted and sentenced upon three counts charging violations of the federal narcotic laws.1 We find no error affecting his substantial rights, and the judgment of the District Court is


2
Affirmed.



Notes:


1
 Secs. 1 and 2, Harrison Narcotic Act, 38 Stat. 785-786 (1914), as amended, 26 U.S.C.A. §§ 2553(a), 2554(a); Sec. 1, Jones-Miller Act, 42 Stat. 596 (1922), as amended, 21 U.S.C.A. § 174